The Court orders that the petition to convene a special panel pursuant to Administrative Order No. 1990-6 is granted and the prior opinion in Docket No. 134343* is vacated.
The question in conflict to be resolved is:
Whether the definition of gross indecency of MCL 750.338; MSA 28.570 is the "common sense of society” definition from People v Dexter, 6 Mich App 247; 148 NW2d 915 (1967), or the definition in People v Lino, 190 Mich App 715; 476 NW2d 654 (1991), adopted from People v Howell, 396 Mich 16; 238 NW2d 148 (1976).
See, also, People v Emmerich, 175 Mich App 283; 437 NW2d 30 (1989), and People v Lynch, 179 Mich App 63; 445 NW2d 803 (1989).
The prosecution may, within 28 days of the date of the Clerk’s certification of this order, submit a supplemental brief. Defendant may file a brief in opposition within 28 days after the prosecution serves its brief on defendant. Fourteen copies of the briefs must be filed._

 Unpublished opinion per curiam of the Court of Appeals, decided February 27,1992.